ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/21 has been entered.
	Note(s):  Claims 1, 9, 14, 23, 26-28, 30, 34-37, and 42-47 are pending.

ALLOWABLE CLAIMS
Claims 1, 9, 14, 23, 26-28, 30, 34-37, and 42-47 are allowable of over the prior art for the reasons set forth under the section ‘Note(s)’ section below.  Specifically, the prior art neither anticipates nor renders obvious the instant invention.  The closest art is Applicant own work (e.g., US Patent No. 9,452,291).
Note(s):  The 103 rejection in the office action mailed 4/13/21 was previously WITHDRAWN and the application allowed for the following reasons.
According to MPEP 715.02-715.03, it is set forth that a prior invention of a single species can antedate a reference even if the declaration (a declaration was filed 1/30/20 under 37 CFR 1.131) is not commensurate in scope with the claimed genus. MPEP 715.02:

Even if applicant’s 37 CFR 1.131(a) affidavit is not fully commensurate with the rejected claim, the applicant can still overcome the rejection by showing that the differences between the claimed invention and the showing under 37 CFR 1.131(a) would have been obvious to one of ordinary skill in the art, in view of applicant’s 37 CFR 1.131(a) evidence, prior to the effective date of the reference(s) or the activity.

This appeared to be the situation for the instant application (Serial No. 15/240,780).  The declaration only addressed gold nanoparticles, but the obviousness rejection in the office action mailed 4/13/21 provided evidence that the other four metals in the claim 1, for example, would have been obvious over the gold in the declaration. More guidance on this was set forth in MPEP 715.03, part (II):

In general, where the reference or activity discloses the claimed genus, a showing of completion of a single species within the genus is sufficient to antedate the reference or activity under 37 CFR 1.131(a). . . . In cases where predictability is in question, on the other hand, a showing of prior completion of one or a few species within the disclosed genus is generally not sufficient to overcome the reference or activity.

In the instant application, there was no evidence that predictability was in question. Also, as indicated by the references of record, it appeared that the references of record presented these metals as equivalent options for their respective purposes. As such, the declaration’s showing of the completion of gold appeared to be sufficient to antedate the previous references of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 14, 2022